Citation Nr: 1637081	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include depression and anxiety disorder, not otherwise specified. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously remanded by the Board in July 2012, December 2013, June 2014, and December 2014.  

In a May 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2016, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR was predicated on the conclusion that an adequate VA examination or medical opinion had not been obtained.  Specifically, the parties to the JMR indicated that while the Veteran had been afforded VA examinations and medical opinions had also been obtained, none of the medical opinions of record addressed whether it was at least as likely or not that the Veteran's anxiety disorder is related to his conceded in-service stressor.  VA conceded that the Veteran witnessed a mortar hit a helicopter in Vietnam which resulted in the deaths of three soldiers in May 1971.  Consequently, another medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran's claims file to a VA psychiatrist or psychologist and request the examiner to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that anxiety disorder had its onset during the Veteran's period of active duty or is otherwise related to the reported stressor he experienced while on active duty.  Advise the examiner that the Veteran's report that he witnessed a mortar hit a helicopter in Vietnam which resulted in the deaths of three soldiers in May 1971 has been conceded.  If the examiner determines that another examination is necessary in order to render the requested examination, the Veteran should be so scheduled.  A complete rationale for any opinions expressed should be provided.  

2.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




